Citation Nr: 0031429	
Decision Date: 11/30/00    Archive Date: 12/06/00	

DOCKET NO.  97-08 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	K. M. Williams, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from March 1941 to September 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which determined that the veteran had not 
submitted new and material evidence sufficient to reopen a 
claim for service connection for a low back disorder.  The 
veteran appealed and, in December 1997, the Board found that 
the veteran had submitted new and material evidence to reopen 
this claim and remanded the case for additional development 
including the collection of all more recent records of 
treatment or evaluation of the veteran's low back and a VA 
orthopedic examination to include an opinion as to whether 
current low back disability was related to an injury during 
service.  The development requested was completed and the 
case is now ready for appellate review.


FINDINGS OF FACT

1.  The veteran and his representative have been notified of 
the evidence necessary to substantiate his pending claim, the 
veteran has been assisted in obtaining all records identified 
as relevant to his pending claim, and the veteran has been 
provided a VA examination which includes a clinical opinion 
regarding the etiology of low back disability presently 
shown.

2.  The veteran's current low back disorder is not 
competently shown to be attributable to an inservice motor 
vehicle accident or otherwise to service, and low back 
arthritis and disc disease are first shown to have become 
manifest many years after service and are unrelated to any 
incident, injury or disease of service.



CONCLUSION OF LAW

A low back disability was not incurred in service, nor may 
arthritis of the low back be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 
5103A, 5107(a) (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 
(2000)) was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist veterans in the 
development of their claims.  Upon careful review of the 
claims folder the Board finds that all required notice and 
development action specified in this new statute have been 
complied with during the pendency of the current appeal.  
Specifically, the Board finds that the statements of the case 
and the Board's previous December 1997 remand decision, 
provided to both the veteran and his representative, 
specifically satisfy the requirement at § 5103A of the new 
statute in that they clearly notify the veteran and his 
representative of the evidence necessary to substantiate his 
claim; specifically, the need for competent clinical evidence 
relating current low back disability to an incident, injury, 
or disease of active service.  Additionally, the Board finds 
that the duties to assist provided under the new statute at 
§ 5103A have also been fulfilled in that all evidence and 
records identified by the veteran as plausibly relevant to 
his pending claim have been collected for review and a VA 
orthopedic examination was provided which includes a 
competent clinical opinion regarding the etiology of the 
veteran's low back disability.  No further assistance is 
necessary to comply with the requirements of this new 
legislation or any other applicable rules or regulations 
regarding the development of the pending claim.

Law and Regulations:  Service connection may be established 
for disability resulting from disease or injury suffered in 
line of duty.  38 U.S.C.A. § 1110.  Service connection may 
also be granted for certain specified diseases, including 
arthritis, which become manifest to a compensable degree 
within one year from the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required only where the condition noted during service (or in 
the presumptive period) is not, in fact, shown to be chronic 
or when the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

Facts:  Historically, service connection for a low back 
disorder was denied by the Board in November 1956.  Over the 
ensuing years, the RO issued rating actions finding that the 
veteran had failed to submit new and material evidence 
sufficient to reopen that claim, which were not appealed.  
The most recent such RO adjudication was in May 1994.  In 
September 1996, the RO again found that the veteran had 
failed to submit new and material evidence to reopen this 
claim but the Board disagreed in December 1997 and found that 
such evidence had been submitted and remanded the claim for 
additional development.

The service medical records reveal no low back disability at 
the time the veteran entered military service.  In July 1944, 
the veteran was hospitalized for "moderate" abrasions of the 
forehead and right temporal region, "mild" contusions of the 
legs, thighs, arms and chest, and simple, complete fractures 
of the 7th and 8th ribs on the "right" posterior axillary 
line, as a result of a motor vehicle accident.  His right 
foot or ankle was pinned under the wheel of the truck from 
which he was thrown at the time of the accident.  It was 
noted that there was no head injury or loss of consciousness.  
Following treatment, he was returned to duty in August 1944.  

In December 1944, the veteran complained of pain in the right 
posterior chest due to fractured ribs.  However, physical 
examination was negative and an orthopedic clinical report 
showed that posture was good and all motions of the back were 
normal.  In March 1945, the veteran complained of pain in the 
back on the "left" side which was worse on deep 
inspiration.  Examination showed some crepitation in the 
axillary region (the small hollow underneath the arm where it 
joins the body at the shoulder) and there were also a few 
lesions in this area.  There were no complaints of low back 
pain at any time during service and upon examination for 
discharge, the veteran reported no disability wound or injury 
of the low back and no musculoskeletal defects were 
identified.  The veteran was separated in September 1945.

The evidence on file shows that, soon after service, the 
veteran gained employment with Chrysler Corporation in 
Detroit, where he remained employed for 30 years in a 
maintenance capacity and/or as truckdriver.  He retired 
therefrom in 1975.

The veteran filed his first claim for service connection for 
a back condition (and other problems) in December 1946 and 
this claim was first denied by the RO in a rating action of 
February 1947 on the basis that no back condition was 
identified.

In February 1950, a private physician (MEF) wrote that he had 
examined the veteran and that the veteran's back revealed no 
pain on percussion.  There was no limitation of motion of the 
spine on forward flexion, dorsiflexion or lateroflexion, and 
there was no evidence of redness nor swelling.  In February 
1952, the veteran submitted two statements from fellow 
service members who indicated they were aware of the 
veteran's motor vehicle accident and that the veteran was 
injured.

In April 1953, a private physician (JMK) wrote that there was 
no demonstrable evidence, "after all this time," of the 
abrasions, contusions, fractures and injuries sustained in 
1944.  The veteran did complain of right foot weakness after 
lengthy standing and of headaches.  There was no complaint or 
finding of any low back disorder.

In December 1955, a private physician (MEF) wrote that he had 
examined the veteran and that there was some tenderness over 
the 4th lumbar vertebrae to percussion but no restriction of 
motion, and reflexes and neurological examination were 
normal.

In March 1956, the veteran was provided a VA examination.  
Among other things, he claimed chronic back pain.  An X-ray 
study of the lumbosacral spine was interpreted as revealing a 
slight curve to the right but no other abnormalities were 
seen or identified.  It was noted that the veteran was 
employed with an automobile company and that he reportedly 
had missed work because of back ache.  Examination revealed 
that gait, coordination, reflexes and the muscular system 
were all normal and there was no abnormal movement.  There 
was no tenderness and no evidence of sciatic irritation.  The 
only finding regarding the back was a notation of historical 
backaches.

A VA examination of September 1961 contains no complaint, 
findings or history of treatment of a low back disorder.  No 
residuals of the contusions and abrasions incurred during 
service in the motor vehicle accident were identifiable and 
the right rib fractures were healed.  X-ray studies were 
interpreted as showing that the rib fractures were healed and 
there was no serious malalignment present.

In March 1976, a private physician (IH) submitted a statement 
for the veteran regarding his complaints of left shoulder and 
arm pain, and headaches with dizziness.  There was no 
complaint, finding or history of treatment of a low back 
disorder.

In March 1979, a series of statements from fellow service 
members were submitted which collectively indicated an 
awareness that the veteran had been involved in a motor 
vehicle accident during service in which he was injured.  
Each of these statements indicate that the veteran was placed 
on limited duty following postoperative recovery for about a 
month because of back pain.

In August 1979, a private physician (HZ) wrote that the 
veteran had told him that he was involved in a motor vehicle 
accident in which a truck "rolled on top of him."  This 
physician wrote that the veteran had chronic lumbar myositis, 
chronic chest myositis and patellar calcaneal bone spurs.  
Although no such studies were attached, this physician wrote 
that X-rays of the veteran's foot, ankle and chest wall 
"concurred with a description of his injuries" during 
service.  There was no statement that X-ray studies confirmed 
any finding of a low back disorder.

In September 1979, a private physician (GHE) wrote that the 
veteran complained of chronic pain in his legs and back.  He 
noted the veteran's history from service of involvement in a 
motor vehicle accident and noted that there was no mention of 
current symptoms in older medical records.  He reported that 
X-ray studies of the lumbosacral spine showed moderate 
degenerative changes and other X-ray studies of the legs 
showed bilateral myositis ossificans between the tibia and 
fibula bilaterally.  This physician's impression was that 
although the myositis ossificans of the legs may have 
resulted from soft tissue injury incurred in the 1944 truck 
accident, the veteran's current symptoms were in a different 
location and probably not related to that accident.  He also 
noted that the veteran's back symptoms were not demonstrable 
on physical examination.  He wrote that it would be 
impossible to either prove or disprove a relation between the 
veteran's current symptoms and the 1944 truck accident, 
"especially since all the physical and X-ray findings can 
easily be accounted for by the patient's mild degenerative 
joint disease."

A VA physical examination in December 1979 noted that gait 
and station were normal, all muscle groups exhibited normal 
strength, tone and coordination were intact, reflexes were 
symmetric and the sensory examination was intact.  Among 
others, the diagnoses included chronic lumbar strain with 
associated mild degenerative changes.

Private hospital X-ray studies from July 1979 were 
interpreted as revealing that the lumbosacral spine had 
moderate anterior hypertrophic spur formation involving the 
mid and lower lumbar vertebra compatible with moderate 
degenerative changes but there was no other osseus or 
articular abnormality seen.  A physical examination performed 
at this hospital noted that all range of motion was normal 
and that chronic low back pain was "intermittent, minimally 
affected at present."  Outpatient treatment records from this 
hospital in October 1981 noted the veteran's complaints 
regarding pain of his ankles but he "denies pain in any other 
location at present."

In July 1985, a private physician (JSD) wrote that the 
veteran complained of multiple symptoms including low back 
pain migrating to both legs.  There was marked tenderness and 
stiffness in the lumbosacral region with positive straight 
leg raising which the physician attributed to significant 
arthritis of the lumbosacral spine with possible sciatic 
nerve root irritation.

Private X-ray studies of the lumbar spine in May 1991 were 
interpreted as showing a significant degenerative arthritis 
and degenerative disc disease.  A private physical 
examination the following month in June 1991 and the lumbar 
spine revealed a normal lumbar pelvic rhythm and no evidence 
of pelvic tilt, but there was flattening of the lumbar 
lordosis with lumbar muscle spasm.  Low back range of motion 
was restricted and the veteran's gait was found to be 
antalgic.  The diagnoses included chronic lumbar ligamentous 
strain and chronic right S1 radiculopathy.

In November 1993, the veteran again submitted statements from 
fellow service members who indicated personal knowledge that 
the veteran had been involved in a motor vehicle accident 
during service.

In early May 1996, a private physician (MJ-H) wrote that the 
veteran had been under her care since October 1994.  His 
chief complaint was chronic back pain.  X-ray studies of the 
lumbar spine revealed moderate to extensive lumbar 
spondylosis with disc disease between L4-L5 and L5-S1.  This 
physician indicated that she had reviewed the veteran's old 
records, apparently including service medical records of his 
motor vehicle accident in July 1944.  She noted that 
following service, no records were available again until 
March 1956 when X-rays revealed a slight right curvature but 
no other abnormality.  She wrote that, "I can only concluded 
(sic) after reviewing the old records and our resent (sic) 
findings that a accident of the magnitude, which occurred in 
1944, could have contributed to this patient's chronic 
complaints of back pain.  She wrote that during the entire 
period the complaints were the same.

Later the same month in May 1996, the same physician (MJ-H) 
again wrote a letter indicating her diagnoses of lumbar 
spondylosis with disc disease, osteoarthritis of both knees, 
headaches, moderate cervical spondylosis and arteriosclerotic 
encephalopathy.  This physician wrote that the veteran's 
complaints had been ongoing for years and "his age plays a 
part in his condition" but after reviewing the veteran's old 
records, she stated that "the injuries he received in the 
accident, while in the service, also was a major contributor 
to the patient's present condition."

In August 1997, the veteran testified at a personal hearing 
before the undersigned.  He provided a detailed description 
of the motor vehicle accident he had during service in 1944 
and about his treatment therefor.  He said that he had 
chronic low back pain ever since the time of the accident 
until present.  He reported commencing work for Chrysler 
Corporation shortly after service where he worked for 
30 years until he retired in 1975.  When asked by the 
undersigned if he ever had any other accidents, car accidents 
or falls from a ladder where he hurt his back, the veteran 
said "no, I never had no accident except [the one during 
service]." 

Following the Board's most recent December 1997 remand, the 
RO collected outpatient treatment records reflecting the 
veteran's ongoing treatment with his private physician (MJ-H) 
in association with Mercy Family Clinic from 1994 through 
1997.  The veteran's initial treatment record from October 
1994 noted that he had had back pain "since 1994."  These 
records indicate that the veteran was involved in a car 
accident in October 1995 where he was hit in the rear of his 
car.  He then had complaints of low back pain as well as neck 
pain.  The assessment was cervical and lumbar strain.  In 
February 1996, this physician noted that the veteran had 
requested that she write him letters in support of private 
litigation against an insurance company, for injuries 
attributable to his motor vehicle accident of October 1995.  
Later record entries document the veteran's request that she 
provide him with letters to assist him in pursuing his case 
with VA.

In September 1998, pursuant to the directive of the Board's 
December 1997 remand, the veteran was provided with a VA 
orthopedic examination including review of the veteran's 
extensive claims folder.  Aside from the motor vehicle 
accident in service, the veteran specifically reported that 
he had not had any other back injuries after service.  The 
lumbosacral spine showed a loss of lordotic curve, lower back 
muscle tone was moderate and there was no spasm.  There was 
pain on deep palpation.  Range of motion was limited but 
there was no complaint of pain.  Both legs were negative for 
any neurological deficiency and muscle tone was moderate and 
there was no atrophy.  Leg sensation was normal but reflexes 
were sluggish.  X-ray studies revealed gross degenerative 
disc disease with sclerosis, narrowing and multiple bone spur 
formations.  However, there was no evidence of traumatic 
pathology or any evidence of strain at present.  In response 
to the question regarding etiology posed by the Board, this 
orthopedist wrote that the nature and etiology of the 
veteran's low back was gross degenerative disc disease which 
was age related and not secondary to his inservice injury of 
July 1994.  Following collection of the outpatient records of 
the veteran's treatment by his private physician MJ-H, the 
claims folder was again forwarded to this VA orthopedist who 
reviewed this evidence and wrote, in September 2000, that 
there was nothing in this evidence to change his previous 
opinion that the veteran's low back disorder was age related 
and not related to trauma during service.

Analysis:  A clear preponderance of the evidence on file is 
against the veteran's claim for service connection for a low 
back disability because no such disability is shown by 
competent clinical evidence on file to have been incurred 
during service as a result of the veteran's motor vehicle 
accident in July 1944. Diagnoses of chronic backache or low 
back strain are not evident until many years after service 
separation, and lumbar arthritis is first identified by 
diagnostic study in 1979 (35 years after the accident). A 
preponderance of the clinical evidence on file does not 
support a finding that low back disability including what is 
presently characterized as significant low back arthritis 
with disc disease is attributable to any incident, injury or 
disease of active service including the July 1944 motor 
vehicle accident.

The service medical records clearly document the injuries 
identified at the time that the veteran was injured in July 
1944.  These injuries were shown to include moderate and mild 
abrasions and contusions and two fractured ribs located on 
the right posterior axillary line, well separated physically 
from the veteran's lumbar spine.  While multiple contusions 
and abrasions were identified at the forehead, legs, thighs, 
arms and chest, no such surface injury was documented 
anywhere in the area of the mid or low back.  The veteran is 
shown to have been hospitalized and treated for his injuries 
for a period of time after the accident but there is simply 
no contemporaneous complaints of low back pain nor was any 
trauma to the low back identified in contemporaneous 
treatment records.  Five months after the accident the 
service medical records note only complaints of pain having 
to do with the fractured ribs, but posture was good and all 
back motion was normal.  Back pain complained of in March 
1945 was on the left side, the opposite side from the rib 
fractures, and the record of this treatment in no way 
reflects complaints regarding the low back or lumbar spine.  
The physical examination for service separation notes no 
injury incurred during service and notes no musculoskeletal 
defects.

While the veteran did file a claim for a back problem soon 
after service and while the veteran has claimed a continuity 
of low back symptoms ever since the motor vehicle accident, 
there is almost a complete absence of competent clinical 
evidence identifying any objective demonstrable pathology of 
the low back for many years after service.  In this regard, 
it is noteworthy that most private medical evidence in the 
early decades after service do not reflect any form of 
ongoing treatment for low back symptoms but rather are 
statements from physicians reflecting individual evaluations 
procured by the veteran for the purpose of perfecting claims 
for VA compensation.  Additionally, it is clear that the 
veteran secured full-time employment in maintenance and/or as 
a truckdriver which he apparently performed for 30 years 
until his retirement in 1975.

In March 1956, almost 12 years after the veteran's motor 
vehicle accident, a lumbar X-ray during VA examination 
revealed no arthritis, degenerative changes, or defective 
disc.  Although a slight right curve was noted, no competent 
evidence on file relates such abnormality to a traumatic 
injury.  It was not until 1979, 35 years after the motor 
vehicle accident (but only 4 years after the veteran's 
retirement from 30 years of post-service employment) that 
lumbar arthritis was first identified by diagnostic studies 
and at that time, degenerative changes were characterized as 
moderate.  Additionally, the private physician who conducted 
an examination of the veteran at that time (GHE) wrote he did 
not believe that X-ray evidence revealing bilateral myositis 
ossificans of both legs was likely related to the veteran's 
truck accident and also concluded that the veteran's back 
symptoms were not demonstrable on physical examination.  He 
also wrote that all X-ray findings could easily be accounted 
for by the veteran's mild degenerative joint disease.

Also noteworthy is the fact that over the intervening decades 
after service, there were several private and VA examinations 
conducted where the veteran was examined for a variety of 
complaints but where he did not complain of any low back 
symptoms and no low back pathology was identified in any of 
these examinations.

Significant degenerative arthritic changes and degenerative 
disc disease were not identified by X-ray studies until 1991.  
The first time the veteran is clearly shown to have sought 
ongoing treatment for low back symptoms is when he commenced 
treatment with his private physician MJ-H in late 1994, at 
age 79, 50 years after the occurrence of the motor vehicle 
accident.  This physician's outpatient treatment records 
clearly document the occurrence of an automobile accident in 
October 1995 which clearly resulted in an increase in low 
back symptoms as well as cervical spine symptoms.  It's 
clear, however, that the veteran had significant low back 
pathology prior to the occurrence of this accident, although 
it is noteworthy that in neither of her letters to VA did Dr. 
MJ-H indicate the occurrence of such intercurrent injury. 

In early May 1996, Dr. MJ-H wrote her belief that the 
veteran's 1994 motor vehicle accident "could have" 
contributed to the veteran's chronic complaints of back pain.  
However, using the term "could," without supporting clinical 
data or other rationale, renders this opinion extremely 
speculative in terms of providing any degree of certainty for 
medical nexus evidence.  See Sacks v. West, 11 Vet. App. 314 
(1998); Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Additionally, while this 
letter also stated that "during the entire period his 
complaints were the same" a review of the historical 
clinical evidence on file does not reveal consistent 
complaint of low back symptoms during or for many years after 
military service.  

Later in May 1996, Dr. MJ-H wrote that the veteran had 
current diagnoses of multiple problems including a low back 
disorder, osteoarthritis of both knees, headaches, cervical 
spondylosis, and possible arteriosclerotic encephalopathy.  
She then wrote that the veteran's complaints had been going 
on for years and admitted that the veteran's age played a 
part in his condition becoming progressively worse.  However, 
she went on to state the injuries he received in the motor 
vehicle accident during service also were a major contributor 
to the veteran's "present condition."  Having referred to 
various different diagnoses, albeit including a low back 
disorder, makes this physician's conclusion that the motor 
vehicle accident during service contributed to the veteran's 
"present condition," certainly presents an opinion which is 
less than clear when the issue squarely before the Board is 
the etiological origin of the veteran's low back disorder 
alone.  The Board finds that the absence of any competent 
clinical explanation identifying the basis for this 
conclusion makes it lack significant evidentiary weight.  
While it's clear that both of the letters from this physician 
placed great reliance upon the veteran's purported chronicity 
of symptomatology extending back to the date of the motor 
vehicle accident in service, the objective evidence on file 
does not support any clear finding of continuity of symptoms 
from the time of the accident forward for many years.  
Although this physician indicated that she had reviewed the 
veteran's service medical records, she did not explain how 
these records led her to conclude that the veteran sustained 
any significant low back trauma at the time of the accident 
nor did she apparently have access to and review of the 
veteran's entire claims folder which show an absence of 
symptoms and an absence of treatment for purported low back 
pathology from soon after service for many years thereafter.  

The Board places greater weight in the most recent VA 
orthopedic opinion provided following examination of the 
veteran and his claims folder in September 1998 at which time 
a VA orthopedist simply opined that the veteran's low back 
pathology was age related and not secondary to his inservice 
injury of July 1994.  While this opinion also lacks a 
detailed accompanying explanation or rationale, this 
conclusion is indeed supported by a preponderance of the 
evidence on file which does reveal that there was no 
discretely identifiable lumbar pathology during or for many 
years after service but that such pathology developed over 
time, many years after service.  This conclusion is also 
supported by diagnostic studies on file which have never 
interpreted any lumbar pathology as being post-traumatic in 
origin.  The September 1998 VA orthopedist specifically noted 
that there was no evidence of traumatic pathology upon which 
to base a conclusion that the remote onset of low back 
arthritis and disc disease was causally related to the 
veteran's motor vehicle accident in 1944.

Again, no discrete or identifiable low back trauma or injury 
was identified during service which was attributable to the 
veteran's motor vehicle accident, arthritis of the low back 
was not identified within one year after service and was not 
in fact demonstrated by X-ray studies until 35 years after 
the accident in question.  While the veteran now complains of 
continuity of symptoms ever since the motor vehile accident 
during service, there is a significant absence of clinical 
evidence objectively corroborating low back symptoms at any 
time during service or for many years after service. 
Accordingly, service connection for a low back disorder is 
denied. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 
5103A, 5107(a); 38 C.F.R. §§ 3.303, 3.307, 3.309; Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096.






ORDER

Service connection for a low back disorder is denied.




		
	WAYNE M. BRAEUER 
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 2 -

- 12 -


